ON PETITION TO REHEAR.
A petition to re-hear in this cause calls attention to the omission of this Court to deal specifically in its original opinion with two propositions which it is said are "material federal questions which are essential for inclusion in a petition for certiorari to the United States Supreme Court in the event a finding adverse to the petitioner is made."
The original opinion did not deal specifically with these questions because the Court was not of opinion that it was necessary to do so in order to dispose fully of the determinative issue involved, to-wit, when a vacancy first occurred in the office of District Attorney-General. The questions brought to the attention of the Court in this petition relate to the vacancy in the office of United States Senator, a matter with which this Court was not concerned.
The bill in the cause sought a declaration as to which of the parties to the proceeding was legally entitled to hold the office of District Attorney-General of the Eighteenth Circuit. The right to hold this office as between these parties turned upon when a vacancy first occurred in that office. In arriving at a decision as to that date or time, it was not necessary for this Court to go further and decide when a vacancy occurred in the office of United States Senator, or who was entitled to receive compensation from the United States between the date of the election in November, 1938, and the date when Senator Stewart was sworn into the Senate, in January, 1939. We conceive these to be questions apart from the controversy presented in this cause and properly for the consideration of Congress and the Federal Courts. The pressure on this Court incident to the decision of questions necessary for decision, precludes excursions *Page 190 
beyond this limit, where expressions of opinion fall into the fertile field of dicta.
The petition must be denied. *Page 191